DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, “to do not cause” should be “to not cause”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stokes et al. (US Patent 5,814,089) in view of Reinke et al. (PG Pub. 2004/0122490).
Regarding Claims 1 and 16, Stokes discloses a leadless cardiac pacemaker (LCP) (see units 26-29; Fig. 1) for implantation in a patient’s heart, comprising:
sensing circuitry (see electrodes 64 and sensing amplifiers 62; Fig. 3A) configured to sense cardiac electrical activity of the patient’s heart (see col. 6, lines 16-20);
pacing circuitry (see electrodes 64 and voltage/current drivers 61; Fig. 3A) configured to provide pacing therapy to the patient’s heart based at least in part on the sensed cardiac electrical activity sensed by the sensing circuitry (see col. 6, lines 2-5 and 12-14); and
communication circuitry (see receiver circuit 52 and transmitter 66; Fig. 3A) for communicating with another device (see controller unit 25). Stokes does not elaborate on the communication pulses and their effects on the cardiac tissue. Reinke discloses a similar implantable device communication system wherein the communication circuitry is configured to communicate with the other device using low-voltage communication pulses (see par. 126, 133, and 243), encoded with data (see par. 6), that are conducted through cardiac tissue of the patient’s heart, wherein the low-voltage communication pulses are configured to not cause a reaction in the cardiac tissue of the patient’s heart (see par. 4, 113, 115, and 123). It would have been obvious to one of ordinary skill in the art at the time of the invention to lower the voltage in the communication pulses because Reinke teaches the prevention of inadvertent stimulation of tissue (see par. 125), and the prevention of crosstalk (see par. 104). The examiner considers inadvertent stimulation includes capturing the patient’s heart.
Regarding Claims 2, 9, and 17, Reinke discloses wherein a voltage and/or a frequency of the low- voltage communication pulses is selected so as to not interfere with intrinsic or device assisted pacing functions of the patient’s heart (see par. 4). Reinke also teaches the benefit of conserving power that must be shared with the pacing functions (see par. 4). The examiner considers the devices of Stokes and Reinke are intrathoracic devices because they are in the heart, which resides in the thorax.
Regarding Claims 3, 10, and 18, Stokes discloses wherein the other device comprises another implantable medical device (see implantable controller unit 25; Fig. 1).
Regarding Claims 5, 12, and 19, Stokes discloses wherein the other implantable medical device comprises an implantable cardioverter/defibrillator (see col. 3, lines 36-40).
Regarding Claims 7-8 and 14, Stokes discloses wherein the communication circuitry is configured for bi-directional communication with the other device (see col. 3, lines 53-57). The examiner considers if the communication circuitry is configured for bi-directional communication, it is inherently configured for uni-directional communication because at least one of receiving or transmitting is already covered.
Regarding Claim 15, Stokes discloses wherein one device is a coordinating device (see controller unit 25) and the other device is a sub-ordinate device (see remote units 26-29), and the communication circuitry is configured to act as a communications router for routing communications of the sub-ordinate device through the coordinating device (see col. 6, lines 24-27).
Claims 4, 6, 11, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stokes et al. (US Patent 5,814,089) in view of Reinke et al. (PG Pub. 2004/0122490) and further in view of Poore et al. (US Patent 7,630,767).
Regarding Claims 4 and 11, Stokes and Reinke do not explicitly disclose communication between two pacing devices. Poore discloses a similar implantable device communication system involving leadless stimulators wherein the communication circuitry is configured to communicate with the other device using low-voltage communication pulse phases (see col. 19, lines 26-29), encoded with data (see col. 19, lines 29-35) and Poore discloses multiple stimulators can communicate with each other (see col. 21, lines 11-14). It would have been obvious to one of ordinary skill in the art at the time of the invention to enable Stokes LCP devices to communicate with each other because Poore teaches it allows a wide variety of information to be communicated among various devices capable of sensing and/or delivering stimulation pulses (see col. 21, lines 15-18), especially when the devices are in different locations and cardiac synchronization is the goal (see col. 22, lines 20-30).
Regarding Claims 6, 13, and 20, Poore further discloses wherein the other device comprises a patient external system (see col. 17, lines 45-54). It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the satellite device to also communicate with the external programmer because it allows electrograms and status information relating to the operation of the satellite device to be communicated with the external device quickly and directly (see col. 17, lines 45-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792                                                                                                                                                                                             
/ALLEN PORTER/           Primary Examiner, Art Unit 3792